      Case 3:18-cr-00500-B Document 63 Filed 04/24/19              Page 1 of 2 PageID 755


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA

 V.                                                      No. 3:18-CR-500-B

 CHRISTOPHER AUNDRE FAULKNER

       DEFENDANT'S MOTION TO WITHDRAW AS ATTORNEY OR THE
         ALTERNATIVE MOTION TO BE APPOINTED CJA COUNSEL

        For the reasons that follow, undersigned counsel for the Defendant, Christopher

Aundre Faulkner, respectfully files this motion seeking to withdraw as the attorney of

record, or in the alternative, request appointment as CJA counsel in this matter:

        Undersigned counsel was retained by the Defendant in April 2018; however, the

Defendant has been unable to fulfill his financial obligations under our retainer

agreement. The government and/or the SEC receiver have seized all of the Defendant's

assets and he is indigent.

        Therefore, counsel requests that he be relieved of the responsibility as attorney of

record in this matter, or in the alternative, be appointed to serve as the Defendant's CJA

counsel.
                                                Respectfully submitted,

                                                Isl Brian D. Poe
                                                BRIAN D. POE
                                                Texas Bar No. 24056908
                                                909 Throckmorton Street
                                                Fort Worth, TX 76102
                                                Telephone: 817-870-2022
                                                Email: bpoe@bpoelaw.com


Motion to Withdraw as Attorney of Record - Page I of 2
    Case 3:18-cr-00500-B Document 63 Filed 04/24/19               Page 2 of 2 PageID 756



       I, Christopher Aundre Faulkner, the above named defendant, consent to counsel
withdrawing from this case, or in the alternative, bein app inted to serve as CJA counsel
in the matter.


                                               CHRIS



                             CERTIFICATE OF CONFERENCE

      I certify that on April 12, 2019, I conferenced with Assistant United States
Attorney Chris Stokes, who stated the government is unopposed to theDefendant's
motion.

                                               Isl Brian D. Poe
                                               BRIAND. POE




                               CERTIFICATE OF SERVICE

    I certify that on April 24, 2019, I electronically filed the foregoing document with
the Clerk of the Court for the United StatesDistrict Court, NorthernDistrict of Texas,
using the electronic case filing system of the Court. The electronic case filing system
sent a "Notice of Electronic Filing" to all attorneys who have consented in writing to
accept this Notice as service of this document.

                                               Isl Brian D. Poe
                                               BRIAND. POE




Motion to Withdraw as Attorney of Record - Page 2 of2
